Case 8:19-cv-01105-DSF-E Document 92 Filed 11/17/20 Page 1 of 1 Page ID #:2139
                                                                             JS-6




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




   BEN DINH,                            SACV 19-1105 DSF (Ex)
          Plaintiff,
                                        JUDGMENT
                    v.

   FIRST AMERICAN FINANICAL
   CORP., et al.,
           Defendants.



      The Court having granted Plaintiff’s request for dismissal with
   prejudice after granting a motion to compel arbitration,

      IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
   the action be dismissed with prejudice, and that Defendants recover
   costs of suit pursuant to a bill of costs filed in accordance with 28
   U.S.C. § 1920.



   Date: November 17, 2020             ___________________________
                                       Dale S. Fischer
                                       United States District Judge
